Citation Nr: 0214598	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$15,041.00 stemming from an overpayment of improved pension 
benefits. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  

This case was previously before the Board of Veterans' 
Appeals hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  A 
March 2001 Board decision denied the veteran's claim for a 
waiver of recovery of a debt in the amount of $15,041.00 
stemming from an overpayment of improved pension benefits.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In an 
order dated September 27, 2001, the Court vacated the March 
2001 Board decision, and granted a Joint Motion for Remand.  
Additional argument from the veteran's representative was 
received at the Board in September 2002.  


FINDING OF FACT

The veteran underreported his family income to VA, resulting 
in an overpayment of improved pension benefits, which 
constitutes a misrepresentation of a material fact.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Joint Motion directed the Board to address the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by a September 1999 Committee decision 
and September 1999 statement of the case.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include financial information supplied in a Financial 
Status Report submitted in August 1999, has been obtained by 
the RO.  There is no specific reference to any other 
pertinent records to be obtained by the veteran or submitted 
by the RO that would, given the nature of the adjudication 
below, serve to change the outcome of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  As will be discussed below, the indebtedness at 
issue was the result of independent income verification, and 
the veteran's failure to report this income constituted bad 
faith, precluding entitlement to a waiver as a matter of law.  
As the adjudication below largely is derivative of the 
applicable legal criteria, rather than a factual 
determination, it appears that no useful purpose would be 
served in remanding this matter simply for initial 
consideration of the VCAA by the RO.  Such a remand would 
result in additional and unnecessary burdens on VA, with no 
benefit flowing to the veteran, particularly where, as in the 
instant case, the evidence establishes that the duty to 
notify and assist under the VCAA has already been satisfied.  
As the Court has stated, "[t]he VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).


II.  Legal Criteria/Analysis

The provisions of 38 U.S.C.A. § 5302(c) (West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (2001), precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non- willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2001).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2001).

The September 1999 Committee decision found that the 
veteran's overpayment was due to the failure to accurately 
report the income of his spouse.  The Committee denied waiver 
of recovery based on a finding of bad faith on the part of 
the veteran. The Board finds that the overpayment at issue in 
the case was created due to a misrepresentation of a material 
fact by the veteran, and due to continuing bad faith on the 
part of the veteran, and that waiver of recovery of the 
veteran's debt is precluded by law.

The veteran filed a claim for receipt of nonservice-connected 
pension in June 1994. The veteran had been previously denied 
pension based on his receipt of excess income.  In the June 
1994 application for pension, the veteran reported his only 
income as $289.00 per month from Social Security and his 
spouse's only income as $500.70 per month from Social 
Security.  He answered "0" for all other categories of 
income for himself.  He left the boxes blank for all other 
categories of income for his spouse except for total wages, 
total interest and dividends, and all other income, in which 
he stated, "N/A."

An employee of VA contacted the veteran by telephone on June 
19, 1995, to correct those answers concerning his spouse's 
income on his June 1994 application for pension.  The veteran 
indicated that his spouse had "no" income from any of the 
categories requested.  He also stated that she had "no" 
other monthly income.

The veteran established entitlement to pension benefits by 
means of a June 1995 rating decision.  A June 1995 letter 
informed him of his rate of pension and also informed him 
that:

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
change in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.

That paragraph was also contained in a February 1996 letter 
sent to the veteran.

An April 1999 letter from VA shows that VA had received 
information indicating that the veteran's spouse had 
unreported income from Arkansas Employment Security and from 
Wal-Mart.  Based upon that income, the RO terminated the 
veteran's pension, effective February 1, 1995, based upon his 
family's receipt of excessive income.  The veteran was 
notified of his overpayment indebtedness of $15,041.00.  He 
requested a waiver which was denied by means of the September 
1999 Committee decision.  The veteran has perfected an appeal 
of that decision.

The Board notes that the pension award letters the veteran 
received contained ample indication of the necessity to 
report any income he or his spouse received from any source.  
The Board specifically notes that the appellant did not 
voluntarily report the income which created the overpayment.  
That unreported income was detected by VA due to an 
independent verification match.  In addition, the Board notes 
that despite his failure to accurately report income 
received, the appellant did report unreimbursed medical 
expenses to VA, showing some familiarity with the terms and 
requirements of the receipt of a VA pension.  The Board finds 
that the appellant not only misrepresented his spouse's 
income prior to his receipt of his first pension payments, he 
also continuously failed to inform VA that his spouse was 
receiving additional income.  The Board finds that incorrect 
statement regarding the spouse's income represents a 
misrepresentation of a material fact.  His continued failure 
to properly inform VA of her income, despite being informed 
of the obligation to do so, represents bad faith and lack of 
good faith in the veteran's dealings with the government.

When asked during a June 1995 telephone call, the veteran 
indicated that his spouse had no other income.  At that time, 
his spouse was working and receiving income. The appellant 
knew that correct reporting of income was the determining 
factor in calculating his VA pension.

Therefore, the veteran's action in reporting an incorrect 
amount of income to VA must be viewed as having been 
undertaken with the "intent to seek unfair advantage," as 
well as with "knowledge of the likely consequences," namely 
that the appellant would be paid money to which he was not 
entitled.  That failure to report income also resulted in a 
substantial loss to the government.  The veteran was in 
receipt of overpayments of pension benefits for a period of 
approximately four years prior to VA discovering the 
unreported income through an independent verification match.

The Board has particularly relied upon the period of time for 
which the appellant was receiving benefits to which he was 
not entitled and the fact that he affirmatively 
misrepresented his spouse's income in finding that the 
veteran's actions were more than non-willful or mere 
inadvertence, and thus constitute misrepresentation of a 
material fact.  Therefore, the Board finds that the 
appellant's actions in misrepresenting his spouse's income 
were undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and resulted in a loss 
to the government.

Accordingly, the veteran's conduct is properly characterized 
as a misrepresentation of a material fact, and bad faith and 
lack of good faith in his dealings with the government, and 
waiver of recovery of his debt stemming from the overpayment 
of improved pension benefits is precluded by law.  38 
U.S.C.A. § 5302 (West 1991);  38 C.F.R. §§ 1.962, 1.965 
(2001).


ORDER

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 



